Citation Nr: 0102885	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of asbestosis.

2.  Entitlement to service connection for tingling of the 
hands and feet.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from May 1956 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi.  

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in April 1999, the RO awarded service connection for 
bilateral hearing loss with tinnitus, with a noncompensable 
evaluation assigned.  This rating was effective to the date 
of claim, based on a review of all the pertinent evidence on 
file. The RO had, based on that review, concluded that a 
higher rating was not in order. The Board notes therefore 
that the issue presented is whether a current increased 
rating is in order for the aforementioned disorders.  As the 
RO in the April 1999 rating essentially concluded that the 
aforementioned initial rating granted effective to the date 
of claim was the appropriate current rating, the issue of the 
rating for the entire time period is for consideration.  As 
such, the Board can continue with its review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that the VA's Schedule for Rating 
Disabilities as it pertained to the criteria for evaluating 
diseases of the ear, to include tinnitus, was amended 
effective on June 10, 1999. 38 C.F.R. §§ 4.85-4.87.  In light 
of the amendments, the issue of an increased rating for a 
bilateral hearing loss with tinnitus will be considered by 
the Board as two separate issues and is restated as such on 
the title page of this document.

A hearing was held in October 2000, before the undersigned 
Board Member rendering this decision, sitting in Washington, 
DC.  The Board Member had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 
& Supp. 2000).  During that hearing a claim for service 
connection for hypertension was withdrawn.  A transcript of 
the hearing testimony is on file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is likely that the veteran was exposed to asbestos 
during active military service.

3.  The veteran's current residuals of a left thoracotomy, 
and other pulmonary disability were incurred as a result of 
asbestos exposure during active service in the Navy.

4.  Tingling in the hands and feet are a symptom, and are not 
a separate chronic disability.  A disability manifested by 
tingling in the hands and feet has not been clinically 
established.

5.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 64 
bilaterally.  Speech recognition ability of 94 percent in the 
right ear and of 84 percent in the left ear.  This equates to 
a hearing acuity of level II, in the right, and level III in 
the left ear.

6.  The veteran's tinnitus disorder is recurrent, and he has 
provided a history of acoustic trauma.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
appellant, asbestosis and the postoperative residuals thereof 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131, (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  A disability manifested by tingling in the hands and feet 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.21, 4.85, 4.87, Diagnostic Code (DC) 6100 (2000).

4.  The criteria for a 10 percent rating, but no more, for 
tinnitus have been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 
4.85, 4.87(a), Diagnostic Code (DC) 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  Review of the 
record reveals that sufficient notice has been provided and 
that there is no basis for requesting additional examination.

Regarding service connection claims, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required. 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993).

I. Entitlement to service connection for asbestosis and 
residuals thereof

The veteran contends, essentially, that he has asbestosis as 
a consequence of his exposure to asbestos during his 20 years 
of active service onboard Naval ships, and that service 
connection for asbestosis should be assigned.  After a review 
of the record, the Board finds that on balance, the evidence 
supports his contentions, and that his claim should be 
granted.

In April 1986, the veteran was hospitalized for a left 
pleural effusion.  He underwent left thoracotomy surgery, and 
pleural plague secondary to asbestosis was found.  

At a November 1998 VA examination, he reported exposure to 
asbestos during his 15 to 20 years of Naval service.  He was 
diagnosed with asbestosis related to pleural effusion in the 
left side in the early 1980's.  He underwent a thoracotomy 
following radiological findings of pleural effusion.  The 
examiner noted that a pulmonary function test, as well as x-
rays were normal.  Private medical records from 1989 were 
reviewed.  They revealed extensive pleural plaques found 
during surgical procedures and pathological examination.  In 
view of these findings, the examiner noted the veteran had 
pulmonary asbestosis but without significant respiratory 
disability.

The diagnosis was history of asbestos exposure; pleural 
effusion with thoracotomy, no significant residuals, and 
negative chest x-rays for pulmonary asbestosis.

The file contains extensive service, and private medical 
records.  These give a history of treatment for the veteran's 
respiratory disorder, including residuals of his asbestos 
exposure.  The veteran has also submitted several internet 
health related articles which define and explain asbestosis.

The service records reveal that the veteran's had extensive 
service as a mechanic, and boiler operator aboard Naval ships 
which could have exposed him to asbestos.  The following 
response to a VA request for information was received in July 
1999;

We have no way of determining to what extent (the 
veteran) was exposed to asbestos during his naval 
service.  We know general specifications for ships 
during this period required heated surfaces be covered 
with an insulating material and it is highly probable 
that asbestos products were used to achieve this end. 
.......(the veteran's) occupation was a boiler technician 
(BT).  The probability of exposure to asbestos was 
highly probable.  However, a positive statement that the 
veteran was or was not exposed cannot be made.

VA's Department of Veterans' Benefits, DVB Circular 21-88-8 
(DVB 21-88-8) (May 11, 1988), emphasizes the following 
criteria which must be taken into account by the VA when 
adjudicating asbestosis claims: First, the latent period 
varies from 10 to 45 or more years between first exposure and 
development of the disease; second, persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer; 
and third, U.S. Navy veterans were exposed to chrysolite 
products as well as amosite and crocidolite since these 
varieties of African asbestosis were used extensively in 
military ship construction.

In light of the numerous medical treatment records, as well 
as the high probability of exposure to asbestos expressed in 
the July 1999 response to the VA's information request, the 
Board finds that the veteran was most likely exposed to 
asbestos during service and that he currently has 
postoperative residuals of asbestosis.  Thus, the Board 
concludes that service connection is warranted for residuals 
of exposure to asbestos in service to include asbestosis, as 
this disability was incurred during service.  With this 
balance in the evidence, reasonable doubt may be resolved in 
the appellant's favor and the appeal may be granted as to 
this issue.

II. Service connection for tingling of the hands and feet

In claiming service connection for tingling in the hands and 
feet, the veteran is claiming service connection for symptoms 
rather than for an underlying disability from which the 
symptoms derive.  The service medical records reveal that the 
veteran complained of tingling in his hands and feet in 
service.  Several notations in February-April 1975 record 
tingling of hands and feet.  They also note that the veteran 
was on Valium.  The impression was probably hysteria or 
hysteria reaction. A neurological examination in March 1975 
revealed that the veteran reported frequent, but not constant 
alcohol consumption, described as 3 to 5 beers a day.  He 
also was dieting and recently lost 17 pounds.  The examiner 
opined that his symptoms might have indicated some early very 
mild peripheral neuropathy of an obscure etiology, possibly 
brought on by dieting and alcohol consumption. There was no 
actual evidence found of cause.  An April 1975 notation found 
that the veteran was asymptomatic, and within normal limits, 
except for some arm numbness.  

In a VA examination in December 1998, he reported the 
tingling began in both hands in the early 1970's, for no 
apparent reason.  They were neither better nor worse at this 
time, and not constant or related to any activity or 
position.  He did give a history of a left elbow fracture in 
the early 1960's.  He regained a full range of motion and had 
good functional use of the elbow.  Otherwise he denied any 
history of trauma to the neck, arms, wrists, or hands; 
diabetes; thyroid problems; connective tissue disease; or, 
any lower extremities problems.  

The examiner noted that cranial nerves II-XII were intact and 
normal.  Examination of the neck revealed no bruits; and, 
motor strength and tone were equal and full, with no atrophy.  
The examiner noted that he could find no evidence to clearly 
support a diagnosis of neuritis or neuropathy.  The examiner 
recommended a nerve conduction study of the upper 
extremities.  An addendum indicated nerve conduction studies 
were compatible with mild bilateral carpal tunnel syndrome.  

By rating action in April 1999, service connection for 
tingling in the hands and feet was denied as they were a 
symptom, and not a separate disability for which compensation 
could be established. 

The Board notes that a veteran's statements as to subjective 
symptomatology alone, such as tingling in the hands and feet, 
without current medical evidence of an underlying impairment 
capable of causing the symptom alleged, generally cannot 
constitute plausible evidence of the existence of a current 
disability for VA service connection purposes.  Tingling in 
the hands and feet have not been clinically established in 
service or thereafter.  The veteran claims them without any 
underlying cause, but as noted, other than tingling in the 
hands and feet, there is no identifiable pathology shown, 
especially as to the feet. 

It is noted that there is some recent suggestion of carpal 
tunnel syndrome in the upper extremities.  This has not been 
related to service by any opinion.  Moreover, the psychiatric 
pathology noted in service has not been demonstrated since.  
As such, there is no showing of a chronic disorder manifested 
by numbness of the hands and feet.

Thus, the Board finds that the symptoms of tingling in the 
hands and feet for which the veteran claims service 
connection are not shown.  Accordingly, the claim is denied. 
38 U.S.C.A. § 5107(a). 

III. Increased evaluations for bilateral hearing loss and 
tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  

The Board notes that considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for the veteran's bilateral hearing disorder.  
However, considering the new rating criteria for tinnitus, 
the Board finds that a separate 10 percent rating for 
tinnitus is warranted as set forth below.  

a.  Bilateral hearing loss

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran had a history of sensorineural hearing loss in 
service.  A rating decision in April 1999 awarded service 
connection for a bilateral hearing loss with tinnitus, and 
assigned a noncompensable rating.  

In a VA audiometric examination in November 1998, the 
examiner noted a 20 year history in the Navy.  The first 8 
years were spent in an engine room, following which he worked 
as a machinist.  He worked in a hazardous noise area all this 
time without proper hearing protection.  He noticed decreased 
hearing acuity in service.  About 8 years ago he was issued 
hearing aids.  He has had no ear surgery, otalgia, otorrhea, 
or ear infections.  He complained of constant ringing 
tinnitus.  The examiner noted the auricles; external canal; 
tympanic membranes; and tympanum were all normal.  The 
mastoids were nontender with no active ear disease, or 
infections present.  

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
65
65
LEFT
35
60
65
65
65

The average decibel loss was 64 for both ears.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 84 percent in the left ear. Pure tone 
testing indicated a mild to moderately severe sensorineural 
hearing loss in the right ear from 250 through 8000 Hz, and 
moderate to moderately severe sensorineural hearing loss in 
the left ear from 500 through 8000 Hz.  The diagnoses were 
bilateral sensorineural hearing loss secondary to long term 
hazardous noise exposure; and, constant bilateral tinnitus, 
secondary to the noise exposure.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Hearing loss is the organic impairment of hearing acuity. 38 
C.F.R. § 4.87 (2000).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness. 38 U.S.C.A. § 1155, 1160 (West 
1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (2000).  

In this case it is noted the November 1998 VA audiometry 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level II in the right ear, and III in the left ear.  A non-
compensable disability rating is assigned for hearing loss, 
when hearing acuity is level II in the right, and level III in 
the left ear. 38 C.F.R. § 4.85, 4.87, DC 6100.  It is noted 
that the rating criteria for diseases of the ear and other 
sense organs were amended in May 1999, effective from June 10, 
1999, however, application of those revised criteria yields no 
change in the zero-percent rating for the veteran's hearing 
loss.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating for a bilateral hearing loss disability, 
the benefit of the doubt doctrine is inapplicable. 38 C.F.R. 
§ 3.102.

b. Tinnitus
 
As noted on May 11, 1999, the VA's Schedule for Rating 
Disabilities as it pertained to the criteria for evaluating 
diseases of the ear and other sense organs, to include 
tinnitus was amended.  See 64 Fed. Reg. 25202-25210 (1999); 
38 C.F.R. §§ 4.85-4.87.  The amended criteria became 
effective on June 10, 1999. Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary. 
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Although the RO 
has not, to date, considered the veteran's claim under both 
the former and revised applicable schedular criteria, in 
light of the foregoing decision, in which the Board has 
reached a favorable disposition in the current appeal (the 
assignment of a 10 percent rating for the veteran's tinnitus, 
the maximum schedular rating allowable under either the 
former or revised criteria in the Rating Schedule), the Board 
finds that the veteran is not prejudiced by the application 
of the revised criteria in the first instance without first 
remanding the matter to the RO. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran's tinnitus was previously rated concurrently with 
bilateral hearing loss under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6100 of the Rating Schedule. Under the former 
criteria, DC 6260, Tinnitus provided that persistent 
tinnitus, which was a symptom of a head injury, a concussion 
or acoustic trauma, warranted a 10 percent evaluation.  The 
revised criteria remove the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent. Instead, under the revised 
criteria, if the tinnitus is shown to be recurrent, a maximum 
10 percent evaluation is warranted.

The Board finds the veteran's contentions regarding the 
persistency of his tinnitus to be credible, especially in 
light of the medical evidence and diagnosis that reflects 
that he suffers from constant and recurring tinnitus. 
Accordingly, the Board finds that the veteran's bilateral 
tinnitus is recurrent, and therefore a 10 percent evaluation, 
under the revised criteria is warranted.  It is also noted 
that there was history of acoustic trauma from engine noise, 
and hence the 10 percent rating is warranted.  As noted, this 
is the maximum rating under the schedule and there are no 
contentions that warrant consideration of other criteria for 
a higher rating. 

The Board will, in order not to prejudice the appellant, 
allow the RO to select the effective date for the assignment 
of the 10 percent rating.  If the appellant does not agree 
with the selected date, he is free to appeal that 
determination.


ORDER

Service connection for residuals of exposure to asbestos is 
granted.

Service connection for tingling of the hands and feet is 
denied.

An increased (compensable) rating for a bilateral hearing 
loss is denied.

A compensable (10 percent) rating, but no more, for tinnitus 
is granted, subject to regulations governing awards of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

